Exhibit 10.8

 

SHURGARD STORAGE CENTERS, INC.

 

NONQUALIFIED STOCK OPTION NOTICE OF GRANT

 

To:    Name         Date of Grant:    grant date

 

This grant of an option to purchase (#shares) shares of Class A Common Stock of
Shurgard Storage Centers, Inc. (the “Company”) at the exercise price of $price
per share is subject to all of the terms contained in the Shurgard Storage
Centers, Inc. 200_ Long-Term Incentive Plan (the “Plan”), which is incorporated
herein by reference. This grant is for a nonqualified stock option.

 

Statement of Option Activity: A statement showing your stock option grant is
attached for your information.

 

Vesting and Option Term: The option shall vest and become exercisable and expire
according to the following schedule (subject to earlier expiration as explained
below under Early Expiration):

 

Shares

--------------------------------------------------------------------------------

 

Full Vest

--------------------------------------------------------------------------------

 

Expires

--------------------------------------------------------------------------------

# shares vesting         # shares vesting         # shares vesting         #
shares vesting         Total Shares Granted        

 

All further vesting of the option shall cease upon termination of your service
with the Company or any of its subsidiaries for any reason.

 

Exercise of Option and Payment for Shares: The option may be exercised by
delivering to the Company a properly completed and signed notice of exercise in
the form prescribed by the Company, together with the exercise price for the
shares for which the option is exercised, which may be paid as follows:

 

(a) Cash or check;

 

(b) Tendering shares of Class A Common Stock of the Company that have already
been owned by you for at least six months and have a fair market value on the
day prior to the exercise date equal to the exercise price; or

 

(c) Delivery of a properly executed exercise notice together with irrevocable
instructions to (i) a brokerage firm designated by the Company to promptly
deliver to the Company an amount of sale or loan proceeds sufficient to pay the
exercise price and any withholding tax obligations that may arise in connection
with the exercise, and (ii) the Company to deliver the certificates for such
purchased shares directly to such brokerage firm.



--------------------------------------------------------------------------------

Withholding Taxes: As a condition to the exercise of the option, you must make
such arrangements as the Company may require for the satisfaction of any
federal, state, local or foreign withholding tax obligations that may arise in
connection with such exercise.

 

Transfer of Option: Except as provided in the next sentence, the option may not
be assigned, pledged or transferred other than by will or by the applicable laws
of descent and distribution. You may transfer all or any portion of the option
by gift or by other transfer without consideration to either (i) your spouse,
child or grandchild (“Immediate Family Member”) or (ii) any trust, partnership,
or other entity in which you and/or one or more Immediate Family Members have a
substantial beneficial interest. Any other attempt to assign, pledge or
otherwise transfer the option or any right or privilege conferred thereby, and
any sale, levy, attachment or similar process upon the rights and privileges
conferred hereby, shall be null and void.

 

Early Expiration: The option will expire (i) immediately upon termination of
your service for Cause (as defined in the Plan), (ii) three years after
termination of your service as a result of Retirement, Early Retirement or
Disability (as defined in the Plan) or as a result of death, or (iii) three
months after termination of your service for any other reason, but in each case
not later than the expiration date of the option set forth above under Vesting
and Option Term.

 

Taxation of Options: Please review the Plan Summary for additional information
on the tax consequences related to your option. You should seek advice from your
own tax advisor when exercising the option and prior to the disposition of the
shares issued upon the exercise of the option.